Citation Nr: 1602432	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-09 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a primary alcohol use disorder.

2.  Entitlement to service connection for a psychiatric disorder other than a primary alcohol use disorder.

3.  Entitlement to service connection for cirrhosis of the liver.

4.  Entitlement to service connection for hepatic encephalopathy.

5.  Entitlement to service connection for hernia.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a dental disorder. 

9.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION


The Veteran had active service from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2015, the Veteran testified at a Board hearing.  He submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran's March 2011 application for entitlement to TDIU contains a claim for service connection for a psychiatric disorder he identified as "depression with alcoholism".  In the October 2011 rating decision the RO adjudicated the issue of entitlement to service connection for "depression with alcoholism."   That issue has been bifurcated and characterized as listed on the title page consistent with the facts of the case and underlying claimed disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim of service connection for a primary alcohol abuse disorder is adjudicated in the decision below.  The remaining eight issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's alcohol abuse disorder with history of alcoholism is due to his voluntary use of alcohol; an alcohol use disorder due to primary alcohol abuse is not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for a primary alcohol use disorder have not been met.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In a statement dated in November 2010, the Veteran reported that, when he was stationed in Okinawa during service, liquor was so cheap that he drank so much he became an alcoholic.  

A number of private and VA treatment records contain medical histories and diagnoses of alcoholism, history of alcoholism, or ETOH abuse in full sustained remission; and cited alcoholic residual conditions secondary to alcohol use.  

An October 2008 private treatment record noted that the Veteran reported a history of alcohol use consisting of two to six beers per day; used to drink liquor (vodka) but quit in about 1998; and has drank ETOH since he was thirteen years old.  Subsequent private treatment records indicate that the Veteran stopped drinking alcohol in October 2008 and was still avoiding all alcohol as of November 2010.

As the evidence above shows the Veteran has been diagnosed with an alcohol abuse disorder, alcoholism, the first element of service connection, evidence of a current disability, is met.  However, VA law and regulations preclude compensation for primary substance abuse disabilities and secondary disabilities that result from primary substance abuse as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) ("the legislative history is quite clear that Congress intended to ... preclude recovery for a primary alcohol abuse disability...").  Therefore, service connection for an alcohol abuse disability as a primary disability related to active duty service must be denied as a matter of law as service connection is not permissible for that type of disability.

The Board does not find it necessary to address VA's duties to notify and assist as they pertain to this specific issue as the law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As further development is necessary for the bifurcated claim of service connection for a psychiatric disorder other than a primary alcohol use disorder, that issue is discussed in the remand section below.


ORDER

Service connection for a primary alcohol use disorder is denied.


REMAND

During the July 2015 Board hearing the Veteran testified that he injured both knees during service, primarily during a three mile run when he fell while training at Parris Island.  The drill sergeant and master gun sergeant then came over and began kicking and beating on him and he passed out.  His knees swelled after the fall.  He testified that he was hospitalized after that but that care providers during the treatment could not determine what was wrong.  

There was another episode when the drill sergeant and two others erroneously called him a thief and then beat him, knocked him down and started kicking him.  The Veteran and his representative indicated that the two beatings and other incidents resulted in a psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).  The other incidents included his witnessing a Marine recruit either jump or fall off the third floor of a building onto the concrete below.  While stationed in Okinawa and performing motor transport duties involving vehicles damaged in Vietnam, he witnessed some vehicles coming back from Vietnam that were full of blood stains.

The Veteran testified that he had been exposed to contaminated water while stationed at Camp Lejeune, which caused his liver problems including cirrhosis of the liver, which resulted in hepatic encephalopathy.  

Regarding his hernia claim, the Veteran testified indicating that this was caused by strenuous activities during service including working out that included lifting exercises.  He indicated that because of stigma associated with going to sick call that he did not report the problem.

The Veteran also testified indicating that the etiology of his dental issues was trauma resulting from the beatings suffered while at Parris Island.  He testified that the military dental care providers treated these problems only by pulling the teeth involved.

In a statement dated in November 2010, the Veteran reported that after boot camp he went to Camp Lejeune and was there until September 1972, when he left Camp Lejeune and went to Okinawa.  He reported that while in Okinawa most of his teeth were pulled instead of filled, and he now has no teeth.

The claims file contains diagnoses referable to the claimed disabilities on appeal, contained in private and VA treatment records.  During the pendency of the claims, diagnoses include anxiety and general anxiety disorder; liver cirrhosis and alcoholic cirrhosis; and umbilical hernia.  The record also indicates that the Veteran has had upper and lower dentures made in 2009.  Treatment records show treatment for diagnoses including polyarthritis of multiple joints.

Other than copies of the Veteran's DD Form 214MC, the claims file does not contain service personnel records. 

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims of service connection for a psychiatric disorder other than a primary alcohol use disorder, cirrhosis of the liver, hepatic encephalopathy, hernia, right or left knee disorder, and dental disorder.  As the adjudication of these claims would have a determinative impact on the Veteran's claim for TDIU, the latter claim is deferred pending actions and readjudication of the former claims for service connection.

With respect to the liver cirrhosis and hepatic encephalopathy service connection claims, it should be noted that the National Research Council (NRC) of the National Academies Committee on Contaminated Water released a report in 2009 indicating that the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987.  Benzene and vinyl chloride were also present in the water.  The report discussed evidence of liver toxicity and damage due to these chemicals.

Specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council, in which it was found that various diseases, including kidney cancer, non-Hodgkin's lymphoma such as follicular lymphoma, esophageal cancer, and liver cancer, have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.  Additionally, there are proposed rules to make some of these presumptively service connected conditions.

The Veteran contends that he has cirrhosis of the liver related to service by way of exposure to these chemicals while stationed at Camp Lejeune in 1972.  He further stated that he has hepatic encephalopathy that results from the cirrhosis of the liver. 

VA's duty to assist includes affording the Veteran an examination or obtaining a medical opinion if there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014). 

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, as discussed above, the evidence indicates that the claimed disorders may be associated with service due to injuries as discussed.  Post-service records document that the Veteran has been diagnosed with conditions referable to the claimed disabilities.  Thus, there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain additional examination and medical nexus opinions regarding the etiology of the Veteran's claimed psychiatric disorder other than a primary alcohol use disorder, cirrhosis of the liver, hepatic encephalopathy, hernia, right and left knee disorders, and dental disorder.

In light of the remand, the Veteran should be asked to identify any relevant and outstanding treatment records.  Personnel records should also be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated or evaluated him for any psychiatric disorder other than a primary alcohol use disorder; cirrhosis of the liver; hepatic encephalopathy; hernia; right or left knee disorders; or dental disorder.  Obtain any outstanding relevant VA or private treatment records; and ensure that all existing VA treatment records are contained in the claims file.

2.  Obtain the Veteran's service personnel records and ensure that these records are contained in the claims file. 

3.  Thereafter, afford the Veteran VA examinations by appropriate specialists to determine the nature and etiology of any psychiatric disorder other than a primary alcohol use disorder; cirrhosis of the liver; hepatic encephalopathy; hernia; right or left knee disorders; or dental disorder.  

The entire electronic claims file must be provided to each respective examiner, and the examiner must review this remand and all pertinent records associated with the claims file.  

Each examiner is to elicit from the Veteran a history of pertinent symptomatology during and since service for each of the claimed disabilities.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of pertinent injury or disease in service, and continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the claimed conditions.  

The examiner is to identify any (i) present psychiatric disorder other than a primary alcohol use disorder; (ii) cirrhosis of the liver; (iii) hepatic encephalopathy; (iv) hernia; (v) right knee disorder; (vi) left knee disorder; or (vii) dental disorder.

For any such disorder found present, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder: 

(i) Had its onset in service, and in the case of a tooth disorder, was due to trauma;  

(ii) In the case of arthritis, cirrhosis of the liver, psychosis, or organic diseases of the nervous system or tumors of the brain as these may be associated with any diagnosed encephalopathy, was manifested within one year of discharge from service;   

(iii) Is otherwise related to injury or disease in service; or 

(iv) Was caused or aggravated by any disability that the examiner determines to be etiologically connected to service. 

For each diagnosed liver disorder including cirrhosis or hepatic encephalopathy, or other disorder the examiner finds pertinent to the exposure, the examiner(s) must further opine as to whether it is at least as likely as not that any such liver disorder is related to the Veteran's in-service exposure to toxic chemicals while stationed at Camp Lejeune.  (It should be noted that the water supply at Camp Lejeune was found to be contaminated with chemical compounds trichloroethylene, tetrachloroethylene, perchloroethylene, and benzene during the period when the Veteran was there for several months in 1972.)  

In the context of any negative opinion regarding cirrhosis of the liver or hepatic encephalopathy, the examiner must further specifically comment on the NRC 2009 report findings that liver cancer has a limited/suggestive etiological relationship to such chemical exposure; and that there was inadequate/insufficient evidence to determine whether an association exists between the exposure and liver function or risk of cirrhosis/renal toxicity.

Regarding the examination for psychiatric disorder, if PTSD is diagnosed, the VA examiner is asked to identify the in-service stressor or stressors, including fear of hostile military activity, upon which such diagnosis is based.

For any opinion expressed the examiner must provide a complete rationale and a discussion of the medical principles involved.

4.  Finally, readjudicate the service connection issues remaining on appeal; and thereafter readjudicate the TDIU claim following any necessary development.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


